United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3473
                                   ___________

Kandice Raychenne Ball,              *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
                   1
Larry G. Massanari, Commissioner,    *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                         Submitted: September 5, 2001
                             Filed: November 1, 2001
                                  ___________

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Kandice Raychenne Ball, through her mother Jo Karen McGuire, appeals the
District Court’s2 order affirming the denial of child’s supplemental security income.


      1
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      2
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Ball had alleged disability since September 1993 from, inter alia, post-traumatic stress
disorder, major depression with suicide attempts, and school phobia. After a hearing,
the administrative law judge (ALJ), citing the Personal Responsibility and Work
Opportunity Reconciliation Act of 1996, Pub. L. No. 104-193, § 211, 110 Stat. 2105
(codified at 42 U.S.C. § 1382c(a)(3)(C)(i), (ii) (Supp. IV 1998) (defining that a child
is considered disabled if there is medically determinable physical or mental
impairment resulting in marked and severe functional limitations lasting twelve
months or longer), found that the medical evidence established medically
determinable impairments, but not of listing-level severity; and that these
impairments did not functionally equal a listing-level impairment. Having carefully
reviewed the record, see Hutton v. Apfel, 175 F.3d 651, 654 (8th Cir. 1999) (standard
of review), we affirm.

      Ball generally suggests that under the applicable guidelines she is disabled.
We disagree. Under 20 C.F.R. § 416.924 (2000) (determining disability in children),
the ALJ properly found that Ball’s only medically determinable impairments were
depression and drug use, and that Ball did not meet the requirements of Listing
112.04 (listing mood disorders in children). The record also supports the ALJ’s
finding, under the next step in the applicable sequential evaluation, see 20 C.F.R. §
416.924(a) (2000), that Ball’s impairments were not functionally equal to a listed
impairment, see 20 C.F.R. § 416.926a (2000) (defining functional equivalence in
children). Further, as the District Court noted, there is evidence indicating that Ball
improved when she took prescribed medications, see Mittlestedt v. Apfel, 204 F.3d
847, 852 (8th Cir. 2000) (concluding that impairments controlled by treatment do not
support finding of total disability), and yet that she did not take those medications as
prescribed, sometimes at her mother’s direction, see 20 C.F.R. § 416.930 (2001)
(describing the need to follow prescribed treatment); Roth v. Shalala, 45 F.3d 279,
282 (8th Cir. 1995) (concluding that failure to follow prescribed treatment without
good reason is grounds for denying benefits).



                                          -2-
       We decline to address the evidence which was not before the Commissioner,
see Jones v. Callahan, 122 F.3d 1148, 1154 (8th Cir. 1997), and the arguments which
were not presented to the District Court, see Roberts v. Apfel, 222 F.3d 466, 470 (8th
Cir. 2000).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-